UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6461



RYLAND SMITH,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE; GENE JOHNSON; R. A. YOUNG;
GEORGE DEEDS; R. C. MATHENA; MAJOR ROWLETTE;
LIEUTENANT YOUNCE; LIEUTENANT HONAKER; SER-
GEANT BLEVINS; SERGEANT CHILDRESS; OFFICER
KILBORNE; DOCTOR BUNKER; NURSE MULLINS; NURSE
BRADLEY; JOHN DOES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-616-7)


Submitted:   July 31, 2001                 Decided:   August 21, 2001


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ryland Smith, Appellant Pro Se. Christopher Garrett Hill, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; David
Ernest Boelzner, WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond,
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ryland Smith appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinions and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Smith v. Angelone, No. CA-99-616-7 (W.D. Va.

Nov. 16, 2000 & filed Feb. 28, 2001; entered Mar. 1, 2001).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2